GILBERT, Circuit Judge
(dissenting). I am unable to agree that the judgment should be reversed for errors in the instructions. The rule of damages as established by the Woodenware Case and Pine River Logging Co. v. United States, 186 U. S. 279, 22 Sup. Ct. 920, 46 L. Ed. 1164, is that:
“Where the trespass is the result of inadvertence or mistake, and the wrong was not intentional, the value of the property when first taken must govern; or, if the conversion sued for was after value had been added to it by the work of the defendant, he should be credited with this addition.”
The present case is brought by the pleadings within the second clause of this rule, for the complaint alleges that the conversion occurred after the logs had been manufactured into lumber, and therefore after value had been added to it by the work of the defendant. The judge of the court below evidently took this view of the law applicable to the case, and instructed the jury that in assessing the damages they should fix the value of the timber at the time of conversion, “less ihe amount which was added to its value before sale,” and explained the charge by saying:
“In other words, if you find that timber was so cut and removed from lands of complainant, and that there was added thereto certain value by reason of the manufacturing of said timber into lumber for the market, then the measure of damages will be the difference between the expenses Incurred in the manufacturing of said lumber and the price for which it was sold in the market.”
No objection was taken to the charge on the ground that the selling price was not evidence of value. The sole objection was that the only permissible measure of damages was the value of the “stumpage in the tree,” and that the instructions had added to. that measure “another element.” But the cases above cited hold that the stumpage value is not the criterion in a case in which conversion is alleged to have occurred after the logs have been converted into lumber. In the Woodenware Case the court cited with approval Winchester v. Craig, 33 Mich. 205, in which the Michigan court said:
“The court under one branch of the charge instructed the jury to allow the market value at Detroit, or Toledo, less the sum of money which defendants expended in bringing it to market. This, we think, was as favorable as the plaintiff had any right in this case to expect. This was allowing the plaintiff moro than the value of the timber when it was first severed from the realty. It did not permit the defendants to recover any profit upon what they had done, but protected them to the extent of the advances they had made; and this, we think, was correct.”
The doctrine of that decision was reaffirmed in Anderson v. Besser, 131 Mich. 481, 91 N. W. 737, in which the court held that where the defendant cut the timber from plaintiff’s land in good faith, under belief of title, and removed it to the railroad and sold it, the measure of damages in an action of trover therefor was the market value of the logs at the place of sale, less the reasonable cost of cutting and hauling. The latest expression of the Supreme Court of the measure of damages in such a case as this is found in United States v. St. Anthony R. R. Co., 192 U. S. 524, 24 Sup. Ct. 333, 48 L. Ed. 548, a case in *54which timber had been cut in good faith on government land. The court said:
“We think the measure of damages should be the value of the timber after it was cut at the place where it w7as cut.”
The. court there rejected the value of stumpage in the tree as the measure of damages, and expressly affirmed that the measure of damages was the value of the timber after value had been added thereto by the labor and expense of cutting the same. That decision distinctly meets and conclusively answers the exception, and the only exception, of the defendant to the instruction on the measure of damages in the presentcase. It was followed in adopting a rule of damages in United States v. Denver & R. G. R. Co. (C. C.) 190 Fed. 825.
As to the alleged error in the instruction of the court on the question of interest, I think that the exception tajeen by the defendant was clearly insufficient to direct the attention of the court below to the point which is now presented to this court. The exception was:
“I also except to your honor’s instruction with regard to interest.”
As was pointed out in the opinion of the court below in denying the motion for a new trial (226 Fed. 852), the instruction covered two distinct propositions: First, the right of the plaintiffs to recover interest ; and, second, the rate at which it was to' be estimated. If at that time it was the intention of counsel for the defendant to raise the objection that the question whether interest should be allowed should have been left to the determination of the jury, the attention of the court should have béen directed to that precise point. The proposition that the allowance of interest was discretionary with the jury was not presented to the court at that time, or at any time on the trial of the cause in the court below. It is not to be doubted that, if the precise objection had been pointed out and the authorities cited, the court below would have given appropriate instructions. Counsel at the conclusion of a trial ought not to be permitted to hold1 back an imoortant point of objection to an instruction, and thereby mislead the trial court and secure a reversal on appeal.